Exhibit 10.2

NON-QUALIFIED STOCK OPTION AGREEMENT

2013 STOCK AWARD AND INCENTIVE PLAN

 

1. The Option. Medtronic, Inc., a Minnesota corporation (the “Company”), hereby
grants to you, the individual named above, as of the above Grant Date, an option
(the “Option”) to purchase the above number of shares of common stock of the
Company (the “Common Stock”), for the above Option Price Per Share, on the terms
and conditions set forth in this Non-Qualified Stock Option Agreement (this
“Agreement”) and in the Medtronic, Inc. 2013 Stock Award and Incentive Plan (the
“Plan”). In the event of any inconsistency between the terms of the Agreement
and the Plan, the terms of the Plan shall govern. Capitalized terms not defined
in this Agreement shall have the meanings ascribed to them in the Plan.

 

2. Exercise of Option. The exercise of the Option is subject to the following
conditions and restrictions:

 

  a. Expiration. Upon vesting of a portion of the Option, such portion may be
exercised in whole or in part until the earlier of (i) the above Expiration
Date, or (ii) the expiration of the applicable period following your Termination
of Employment, as provided in Sections 2(c), (d) or (e) below.

 

  b. Schedule of Exercisability. The Option shall become vested and exercisable
to the extent of     % of the above number of shares of Common Stock on
                    . Once a portion of the Option has become exercisable, that
portion may be exercised at any time thereafter, subject to the provisions of
Paragraph 2(a) above.

 

  c. Death. Notwithstanding the schedule of exercisability set forth in
Section 2(b) above, the Option shall become immediately exercisable in full upon
your death, and may be exercised by your Successor (as defined below) at any
time, or from time to time, within five years after the date of your death,
subject to Section 2(g) below. For purposes of this Agreement, the term
“Successor” shall mean the legal representative of your estate or the person or
persons who may, by bequest, inheritance or valid beneficiary designation (as
provided in Section 15.7 of the Plan), acquire the right to exercise the Option

 

  d. Disability or Retirement. Notwithstanding the schedule of exercisability
set forth in Section 2(b) above, the Option shall become immediately exercisable
in full upon your Disability or Retirement (as each such term is defined below),
and you may exercise your Option at any time, or from time to time, within five
years after the date of Retirement or determination of Disability, subject to
Section 2(g) below. For purposes of this Agreement, the terms “Disability” and
“Retirement” shall have the meanings ascribed to those terms under any
retirement plan of the Company which is qualified under Section 401 of the Code
(which currently provides for retirement on or after age 55, provided you have
been employed by the Company and/or one or more Affiliates for at least ten
years, or retirement on or after age 62), or under any disability or retirement
plan of the Company or any Affiliate applicable to you due to employment by a
non-U.S. Affiliate or employment in a non-U.S. location, or as otherwise
determined by the Committee.

 

  e. Termination for Any Other Reason. In the event you incur a Termination of
Employment for any reason other than those specified in Sections 2(c) and 2(d),
any unvested portion of the Option will terminate as of 11:00 p.m. CT (midnight
ET) on the date of your Termination of Employment. You may exercise that portion
of the Option that was vested but unexercised as of the date of your Termination
of Employment for thirty (30) days following the date of your Termination of
Employment, subject to Section 2(g) below. At 11:00 p.m. CT (midnight ET) on the
date that is 30 days after the date of your Termination of Employment, the
Option will expire.

 

  f. Change of Control. Notwithstanding any other provision of this Agreement,
the Option shall be subject to the provisions of Section 10.1 of the Plan.



--------------------------------------------------------------------------------

  g. Expiration of Term. Notwithstanding the foregoing paragraphs (a)-(f), in no
event shall the Option be exercisable after the Expiration Date.

 

3. Manner of Exercise. To exercise your Option, you must deliver notice of
exercise (the “Notice”) to the administrator (the “Administrator”) designated by
the Company to provide services relating to the administration of the Plan at
the time of your exercise. The Notice must be given in the manner specified by
the Administrator and must specify the number of shares of Common Stock (the
“Shares”) as to which the Option is being exercised and must be accompanied by
payment of the purchase price for the Shares. Payment of the purchase price may
be in cash, check, the delivery of Common Stock already owned by you, or a
combination thereof. Payment of the purchase price may also be made by
instructing the Company to withhold a number of Shares having a Fair Market
Value (based on the Fair Market Value of the Common stock on the date the
applicable Option is exercised) equal to the product of (i) the exercise price
multiplied by (ii) the number of Shares in respect of which the Option shall
have been exercised.

Exercise shall be deemed to occur on the earlier of (i) the date the Notice and
the purchase price for the Shares as to which the Option is being exercised are
received by the Administrator and (ii) the date you simultaneously exercise the
Option and sell the Shares, using the proceeds from such sale to pay the
purchase price.

 

4. Withhold Taxes. You are responsible for payment of any federal, state, local
or other taxes which must be withheld upon the exercise of the Option, and you
must promptly pay to the Company any such taxes. The Company and its
subsidiaries are authorized to deduct from any payment owed to you any taxes
required to be withheld with respect to the Shares, including social security
and Medicare (FICA) taxes and federal, state and local income tax with respect
to income arising from the exercise of the Option. The Company shall have the
right to require the payment of any such taxes before issuing any Shares
pursuant to an exercise of the Option. In lieu of all or any part of a cash
payment, you may elect to have a portion of the Shares otherwise issuable upon
exercise of the Option withheld by the Company to satisfy all or part of the
withholding tax requirements relating to the Option exercise with such Shares
valued in the same manner as used in computing such withholding taxes. Any
fractional Share amount due relating to such tax withholding will be rounded up
to the nearest whole Share and the additional amount will be added to your
federal withholding.

 

5. Forfeitures. If you have received or been entitled to receive payment in
cash, delivery of Common Stock or a combination thereof pursuant to this
Agreement within the period beginning six months prior to the date of your
Termination of Employment and ending twelve months following the date of your
Termination of Employment, the Company, in its sole discretion, may require you
to return or forfeit the cash and/or Common Stock received or receivable with
respect to this Option (or its economic value as of the date of the exercise of
the Option), in the event that you engage in any of the following activities:

 

  a. performing services for or on behalf of any competitor of, or competing
with, the Company or any Affiliate, within six months of the date of your
Termination of Employment;

 

  b. unauthorized disclosure of material proprietary information of the Company
or any Affiliate;

 

  c. a violation of applicable business ethics policies or business policies of
the Company or any Affiliate; or

 

  d. any other occurrence determined by the Committee.

The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity, but in no
event later than twelve months after your Termination of Employment. Such right
shall be deemed to be exercised upon the Company’s mailing written notice of
such exercise to your most recent home address as shown on the personnel records
of the Company. In addition to requiring forfeiture as described herein, the
Company may exercise its rights under this Section 5 by preventing or
terminating the exercise of any rights under this Option or the acquisition of
Shares or cash thereunder.



--------------------------------------------------------------------------------

If you fail or refuse to forfeit the cash and/or Shares demanded by the Company
(the number of such shares of Common Stock as may be adjusted for any events
described in Section 3.4 of the Plan), you shall be liable to the Company for
damages equal to the number of Shares demanded times the highest closing price
per share of the Common Stock during the period between the date of your
Termination of Employment and the date of any judgment or award to the Company,
together with all costs and attorneys’ fees incurred by the Company to enforce
this provision.

Notwithstanding the foregoing, this Section 5 shall have no application
following a Change of Control, nor shall the Company’s Incentive Compensation
Forfeiture Policy apply following a Change of Control to this Option or to any
proceeds in respect of this Option.

 

6. Conversion to Stock Settled Appreciation Rights. At any time following the
Grant Date, the Company may convert this Option to a stock-settled Stock
Appreciation Right. Upon exercise of a stock-settled Stock Appreciation Right,
you shall receive shares of Common Stock with a value equal to the excess of
(1) the Fair Market Value of the Shares on the date of exercise over (2) the
Option Price Per Share multiplied by the number of Shares.

 

7. Agreement. Your receipt of the Option and this Agreement constitutes your
agreement to be bound by the terms and conditions of this Agreement and the
Plan.

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from the Administrator’s Internet website or HROC – Stock
Administration’s intranet website. You may also request written copies by
contacting HROC—Stock Administration at 763.514.1500.

HROC—Stock Administration

Medtronic, Inc.

710 Medtronic Parkway NE MS LS195

Minneapolis, MN 55432-5604